Citation Nr: 1441932	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-33 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke. 


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1980, from August 1981 to August 1984, and from May 1985 to May 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a hearing before a member of the Board in January 2013.   He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d)(2013).

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  Most recently, VA examinations were conducted in December 2013 for issues unrelated to residuals of the Veteran's stroke.  Therefore, the Board finds that a waiver is not required to proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's residuals of a stroke were not the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke have not been met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he suffered a stroke as a result of a medication change during treatment at the VA Medical Center (VAMC) in Salisbury.  Specifically, he indicated an adverse reaction to Lisinopril, Atenolol, and HCTZ.

Under 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  

38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The first step of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  To make this determination, we compare the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, etc. upon which the claim is based to the Veteran's condition after such care.  Each involved body part or system is considered separately.  38 C.F.R. § 3.361(b). 

If it is determined that the Veteran has an additional disability resulting from VA care, the second step is to establish the cause of the additional disability; in other words, to determine whether the VA actions actually caused the additional disability.  To establish causation, the evidence must show that the VA care actually resulted in the additional disability.  Merely showing that the Veteran received care and that he has an additional disability does not establish cause.  Furthermore, medical care cannot cause the continuance or natural progress of a disease or injury for which the care was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  The proximate cause of disability is defined for these purposes as the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151.  Rather, the third step in the analysis requires that the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

On May 5, 2009, the Veteran sought emergency treatment at the Salisbury VAMC for right arm and leg numbness.  He indicated that he had difficulty with his arm since lifting heavy gardening equipment two days prior.  He also sated his girlfriend noticed some deviation of the mouth when he turned his head.  A head CT without contrast revealed decreased attenuation in the left subinsular cortex.  The Veteran was advised to remain in the hospital overnight for neuro checks and a neurological consultation to evaluate for possible subinsular stroke.  Although the Veteran initially agreed to the admission, he later changed his mind.  Treatment notes document that he signed an against-medical-advice (AMA) form indicating that "if his symptoms worsen or [stroke-like] signs or even death happens, he will be responsible himself.  Pt understands risks but does not want to be admitted."

The following day, the Veteran returned to the Salisbury VAMC and was admitted with continued symptoms.  A May 7, 2009 MRI was consistent with acute infarct, which corresponded with the area of hypodensity described in the head CT from May 5, 2009.  In addition, the Veteran identified a cough with Lisinopril, and his medications were changed to losartan, amlodipine, and interim hydralazine.  Treatment notes indicate the Veteran was counseled "extensively" with regard to hypertension medications.  Atenolol and HCTZ were both listed in his allergen profile.  His blood pressure was monitored throughout his hospital stay, and the Veteran reported an improvement in symptoms.  He was discharged on May 11, 2009.  The discharge note indicates the Veteran was "not ready for discharge.  However you have made a decision to be discharged before your evaluation is complete, before we are certain you are safe and stable enough."

In May 2010, a medical professional evaluated the Veteran's claim, noting his report of chronic neck pain radiating down his arms and sedative narcotics as impeding his ability to work and drive.  However, the examiner concluded that the VA exercised the care expected for a stroke in treating the Veteran.  The examiner indicated the Veteran's stroke occurred before arriving to the first emergency room visit, as reflected in his reported onset of symptoms two days prior.  Moreover, the examiner noted that the MRI performed on May 7, 2009 correlated to the CT performed on May 5, 2009, which indicates that the stroke occurred prior to the first emergency room visit because it was noted on the CT scan.  Significantly, the Veteran signed an AMA form before leaving the hospital on May 5, 2009.  The examiner also noted that the Veteran was specifically not given HCTZ or atenolol during his VA treatment; both medications were noted as allergens for the Veteran.  Finally, the examiner noted the Veteran left the hospital against medical advice on May 11, 2009.

While the Board acknowledges the Veteran's assertions that a change in medication caused his stroke, he has not demonstrated the requisite medical training to competently make such an assertion.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the medical evidence contradicts such a finding on its face.  Indeed, the change in medication to which the Veteran is referring occurred when he returned to the emergency department for the second visit on May 6, 2009.  As indicated by the examiner, the Veteran had already experienced the stroke prior to arriving for the first visit on May 5, 2009. 

Moreover, the Board finds the most probative evidence of record does not show that VA actions actually caused an additional disability.  The May 2010 opinion found that the VA exercised proper care in treating the Veteran's stroke symptoms.  The Veteran signed an AMA form prior to leaving the hospital on May 5, 2009, acknowledging that he was not following medical advice to stay in the hospital for observation and evaluation.  Instead, he returned the next day with similar symptoms.  As explained by the May 2010 examiner, testing performed at his second emergency room visit mirrored the results of his first CT scan, which showed evidence of stroke.  Moreover, the Veteran's primary contention, that a medication change caused his stroke and residual impairment, is not supported by the medical evidence.  The medication change occurred after the Veteran had already experienced an acute infarction.  Finally, there is no evidence that the Veteran was provided atenolol or  HCTZ by VA.

Therefore, the Board finds that the Veteran's residuals of stroke were not the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  As the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

 Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an April 2010 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, Social Security Administration records, statements in support of the claim by the Veteran and his representative, other lay statements, and a medical opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the May 2010 opinion was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke is denied.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


